DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2021, has been entered.
 	Claim 20 is canceled.  Claim 21 is new.
	Claims 1-19 and 21 are pending and examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the recitation “desired tissue matrix pliability.”  It is unclear what level of pliability or characteristics regarding the pliability are required for a tissue matrix pliability to be considered “desired.”  The metes and bounds for tissue matrix pliability to 

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stone (WO 01/91671. Listed on IDS filed 4/4/19) in view of Badylak (US 2004/0191226. Listed on IDS filed 4/4/19), Hopkins (US 2010/0222877. Previously cited), and Freeman (US 4,798,611).
Stone teaches methods for preparing a heart valve xenograft (abstract).  The heart valve xenograft reads on a tissue matrix.  Additionally, Stone discloses harvesting the heart valve from any non-human animal, and porcine hearts are amongst the preferred sources of heart valves used to prepare the xenografts (page 6, lines 14-19), reading on non-primate tissue matrix and porcine tissue matrix as required by instant claims 2 and 3, respectively.  
Prior to implantation, the heart valve xenograft may be treated with limited digestion by proteolytic enzymes such as ficin or trypsin to increase tissue flexibility (page 12, lines 29-31).  Therefore, Stone teaches selecting a tissue; and contacting the tissue with a proteolytic enzyme under conditions to produce an increase in pliability of the tissue, thereby disclosing the first step of instant claim 1 and a step comparable to the second step of instant claim 1.
Stone differs from the claimed invention in that Stone does not teach that: (1) the proteolytic enzyme is alcalase; (2) that the increase in pliability is without producing significant collagen degradation; (3) after the limited digestion by proteolytic enzymes, the heart valve is treated with a second solution to decellularize the tissue to produce an acellular tissue matrix; and (4) treating the alcalase-treated tissue with radiation, wherein the alcalase is provided under conditions selected to produce a desired tissue matrix pliability after treatment with radiation.


Badylak discloses the use of a non-immunogenic tissue graft composition comprising basement membrane to induce the repair of damaged or diseased body wall tissue (page 1, paragraph [0001]).  Badylak discusses preparative techniques for providing an extracellular matrix composition comprising liver basement membrane substantially free of cellular components (page 1, paragraph [0009]).  The preparation of basement membrane can be carried out by removing cells, cellular components, and other components, such as endotoxin and DNA, from tissue (e.g. liver tissue) (page 1, paragraph [0015]).  In general, the method comprises performing protease digestion and treating liver tissue with a non-denaturing detergent followed by treatment with a denaturing detergent for a period of time sufficient to release cells, cellular components and other components from the extracellular matrix without substantial disruption of the extracellular matrix, followed by separating the dissociated components from the extracellular matrix (page 2, paragraph [0015]).  More specifically, Badylak teaches contacting thin slices of liver tissue with an aqueous composition containing a protease to partially hydrolyze the liver tissue and release liver cells and other components from the extracellular basement matrix (page 2, paragraph [0019]).  Alcalase is amongst the proteases found suitable for this step (page 2, paragraph [0019]).  Badylak indicates that "Because of the collagenous structure of the basement membranes and the desire to minimize degradation of the membrane structure during cell dissociation, collagen specific enzyme activity should be minimized in the enzyme compositions used in the protease digestion step" (page 2, paragraph [0019])

Stone teaches that heart valves comprise an extracellular matrix of collagen and elastic fibers (page 1, lines 10-11) and Stone refers to the xenograft as "the remaining collagen shell" subsequent to transplantation (page 12, lines 3-4).  Moreover, Stone also refers to their heart valve xenograft as having extracellular components and substantially only dead cells (abstract), wherein the term "extracellular components" is used in Stone to refer to various materials, including collagen (page 3, lines 1-3).  Therefore, it would have been obvious to the person of ordinary skill in the art to have minimized collagen degradation of the heart valve during the processing of the heart valve, including during the treatment with proteolytic enzymes.  There would have been a reasonable expectation of success in minimizing collagen degradation when using alcalase as the proteolytic enzyme for the method of Stone since Badylak indicates collagen specific enzyme activity could be minimized in the enzyme compositions (which include alcalase) used in a protease digestion of a tissue (specifically, liver tissue).  Given that exposure of the heart valve to the alcalase as the proteolytic enzyme results in increasing the tissue flexibility, it would have been obvious to the skilled artisan that increase in tissue flexibility and the collagen degradation depends on the incubation time with the alcalase.  Therefore, Stone in view of Badylak renders obvious the second step of instant claim 1. 


Hopkins discloses bioengineered or tissue engineered heart valves (abstract).  The proinflammatory potential, other than of the non-immune wound healing type, will be greatly reduced or eliminated if the tissue is decellularized effectively to remove substantially all and preferably all of the cells (page 1, paragraph [0006]).  See also claim 19 of Hopkins.  The decellularization comprises a detergent wash (claim 19 of Hopkins; page 4, paragraph [0026]; page 5, paragraph [0030]) which reads on ‘the second solution comprises a detergent’ of instant claim 19.  
Before the effective filing date of the claimed invention, it would have been obvious to have followed the treatment with proteolytic enzyme (alcalase) of the method rendered obvious by Stone and Badylak with a decellularization step comprising treating the tissue (treated with the proteolytic enzyme alcalase) with a detergent wash (‘second solution’ comprising a detergent) which necessarily produces an acellular tissue matrix.  One of ordinary skill in the art would have been motivated to do this because it would have reduced or eliminated the proinflammatory potential of the heart valve.  There would have been a reasonable expectation of success in doing this with the heart valve obtained from the method rendered obvious by Stone and Badylak since Hopkins discloses decellularizing heart valves (e.g. claim 20 of Hopkins).  


Freeman discloses an invention in the field of xenogeneic tissue implantation in human tissue repair and prostheses (column 1, lines 5-6).  The method of Freeman comprises the steps of crosslinking proteins in a tissue and thereafter sterilizing the tissue with radiation in an amount sufficient to effect sterilization and to reduce immunogenicity and increase compliance, but insufficient to cause significant degradation (column 2, lines 49-55).  It was surprisingly found that the physical characteristics of the irradiated xenogeneic tissue in which the protein had previously been substantially crosslinked were greatly improved (column 4, lines 40-44).  The irradiated tissue was less rigid, more flexible and compliant, and therefore, superior to the unirradiated tissue for most implant purposes, being much more like the original tissue than the unirradiated tissue (column 4, lines 44-48).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have irradiated the tissue after treatment with proteolytic enzyme (alcalase) when performing the method rendered obvious by Stone in view of Badylak and Hopkins.  One of ordinary skill in the art would have been motivated to do this because it would have made the tissue less rigid, more flexible and compliant, which would have been superior for implant purposes.  In making this modification, the alcalase is provided under conditions to produce a desired tissue matrix pliability after treatment with radiation.  
Therefore, Stone in view of Badylak, Hopkins, and Freeman  renders obvious instant claims 1-3 and 19.


Regarding instant claims 7 and 8, the references differ from instant claims 7 and 8 in that they do not expressly disclose packaging the heart valve xenograft.  However, Stone teaches that after preparing the heart valve xenograft, including performing a final sterilization step, the xenograft may be stored frozen until required for use (page 13, lines 1-4).  In storing the xenograft, it would have been obvious to have provided the xenograft in packaging which is well known in the art for storing any material.  Therefore, instant claims 7 and 8 (as taught by sterilization step of Stone) are rendered obvious.
Regarding instant claims 9-13, Stone in view of Badylak, Hopkins, and Freeman differ from instant claims 9-12 in that the references do not expressly disclose reductions in the drape value of the tissue treated with the alcalase is of or at least 30%, 40%, 50%, or 60%, respectively.  Additionally, the references differ from instant claim 13 in that the references do not expressly disclose that the drape value of the tissue treated with the alcalase is 0.2-0.4.  However, it would have been a matter of routine optimization to have varied the increase in flexibility of the heart valve xenograft, including obtaining flexibility which result in drape values reading on the limitations of instant claims 9-13.  Therefore, instant claims 9-13 are rendered obvious.
A holding of obviousness is clearly required.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stone, Badylak, Hopkins, and Freeman as applied to claims 1-13 and 19 above, and further in view of Sun (US 2012/0010728. Previously cited).
As discussed above, Stone in view of Badylak, Hopkins, and Freeman render obvious claims 1-13 and 19.  The references differ from claim 16 in that they do not expressly disclose that the flat sheet of biocompatible tissue material comprises small intestine.  The references differ from claim 17 in that they do not expressly disclose that the flat sheet of biocompatible tissue material comprises skeletal muscle.  The references differ from claim 18 in that they do not expressly disclose that the flat sheet of biocompatible tissue material comprises bladder tissue.
Sun discloses a method for shaping a tissue matrix (page 1, paragraph [0005]).  Sun points out that most tissues, when first harvested from an animal or cadaver donor, retain the general shape of the original tissue source (page 2, paragraph [0029]).  For example, a skin graft, when first dissected from a donor, will generally form a flat, flexible sheet when placed on a flat surface (page 2, paragraph [0029]).  Similarly, other tissues, including urinary bladder and small intestine, will retain the shape of the original tissue source (page 2, paragraph [0029]).  When cut and processed (e.g. to produce an acellular tissue matrix) most tissue can be laid on a flat surface to form a relatively flat sheet (page 2, paragraph [0029]).
Before the effective filing date of the claimed invention, it would have been obvious to have substituted the flat sheet of biocompatible tissue material with any other known tissue, including small intestine tissue, tissue comprising skeletal muscle, and bladder tissue, when performing the method rendered obvious by Stone, Badylak, Hopkins, and Freeman.  It would have been a matter of simple substitution of one known flat sheet of biocompatible tissue 
A holding of obviousness is clearly required.

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stone, Badylak, Hopkins, and Freeman as applied to claims 1-13 and 19 above, and further in view of Paniagua (US 2005/0113910. Previously cited).
As discussed above, Stone in view of Badylak, Hopkins, and Freeman render obvious claims 1-13 and 19.  The references differ from claim 15 in that they do not expressly disclose that the tissue comprises adipose tissue.  The reference differ from claim 21 in that they do not expressly disclose that the tissue is in the form of a sheet.
Paniagua discloses a replacement heart valve device comprising a stent made of stainless steel or self-expanding nitinol, and an artificial biological tissue valve disposed within the inner space of the stent (page 3, paragraph [0024]).  The cusp or leaflet portion of the valve means is formed by folding of the pericardium material preferably used to create the valve without cutting of slits to form leaflets or suturing of otherwise affixing of separate leaflet portions (page 3, paragraph [0024]).  Other forms of tissue and suitable synthetic materials can be used for the valve, formed in a sheet of starting material (page 3, paragraph [0024]).  The folded design 
In order to make the valve, the biocompatible tissue material is isolated and all the fat tissue and extra fibers are removed (page 5, paragraph [0049]).  The valve is formed by taking a flat sheet of the biocompatible tissue material and folding it in such a way that forms a three-leaflet or desired form of leaflet valve as shown in Figures 3A and 3B and/or Figures 9A-C (page 5, paragraph [0049]).  The folding of the pericardium material to create the cusps or leaflets reduces the extent of suturing otherwise required, and resembles the natural form and function of the valve leaflets (page 5, paragraph [0049]).  It also greatly reduces the risk of tearing of the cusps or leaflets, since they are integral to the valve rather than being attached by suturing (page 5, paragraph [0049]).
Before the effective filing date of the claimed invention, it would have been obvious to have used a flat sheet of biocompatible tissue material, such as a flat sheet of pericardium material, from a non-human animal as the heart valve xenograft when performing the method for preparing a heart valve xenograft rendered obvious by Stone in view of Badylak, Hopkins, and Freeman, with the flat sheet of biocompatible tissue material (e.g. flat sheet of pericardium material) undergoing the treatment rendered obvious by Stone in view of Badylak, Hopkins, and Freeman.  It would have been a matter of substitution of one known heart valve xenograft for another, particularly since Stone teaches that for their invention, suitable heart valve tissue is excised from the heart, and that pericardium may be also harvested and implanted to replace or repair damaged heart valves (page 6, lines 22-24).  There would have been a reasonable expectation of success in using a flat sheet of biocompatible tissue material (e.g. flat sheet of pericardium material) as a heart valve xenograft since Paniagua teaches that a biocompatible 
Regarding instant claim 15, Paniagua teaches that in order to make the valve, all the fat tissue is removed from the biocompatible tissue material (page 5, paragraph [0049]).  Thus fat is a known component of biocompatible tissue material including the embodiment of pericardium material which is taught in Paniagua.  Therefore, the flat sheet of biocompatible tissue material indeed comprises fat tissue, i.e. adipose tissue, in the method rendered obvious by Stone in view of Badylak, Hopkins, Freeman, and Paniagua.  The modification of Stone, Badylak, Hopkins, and Freeman in view of Paniagua is not on the basis of following all the steps of Paniagua, and instead, is on the basis of using a flat sheet of biocompatible tissue material (e.g. flat sheet of pericardium) as the heart valve xenograft that undergoes the treatment rendered obvious by Stone in view of Badylak, Hopkins, and Freeman.  There would have been a reasonable expectation of performing the method of Stone for preparing a heart valve xenograft on a flat sheet of biocompatible tissue material which comprises adipose tissue since Stone does not require removal of all adipose tissue from the heart valve xenograft explicitly prior to limited digestion by proteolytic enzymes. Therefore, instant claim 15 is rendered obvious.
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed December 1, 2021, with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  In particular, the previously cited art 
However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited prior art Freeman.  Applicant asserts that the combination of alcalase and radiation treatment provides unexpected results not contemplated by the combination of the cited references.  However, based on Freeman, it would appear that irradiation of tissue has a surprising effect of the flexibility and compliancy of tissue (column 4, lines 44-48 of Freeman).  Applicant asserts that paragraph [0070 and Figures 1A-6 demonstrate that the proteolytic enzymes generally increase pliability of tissue as higher concentrations of enzyme are added to the tissue.  Applicant then points to paragraph [0042] and Figure 11 for showing that relatively low alcalase concentration and treatment times, followed by irradiation, would result in tissue exhibiting an initial increase in tissue pliability.  However, there is no comparison with only irradiation in the absence of alcalase.  Therefore, it is unclear that there is an unexpected effect from the combination of alcalase and radiation treater that is greater than the effect established in Freeman.  As such, Applicant has not persuasively demonstrated unexpected results.

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651